EXHIBIT 10.01

RESIGNATION AGREEMENT

THIS RESIGNATION AGREEMENT (the “Agreement”) is made and entered into by and
among Cape Fear Bank Corporation, a North Carolina corporation formerly known as
Bank of Wilmington Corporation (the “Corporation”), Cape Fear Bank, formerly
known as Bank of Wilmington, a bank chartered under North Carolina law and a
wholly owned subsidiary of the Corporation (the “Bank”), and John Cameron Coburn
(“Coburn”). The Corporation and the Bank are referred to in this Agreement
individually and together as the “Employer.”

W I T N E S S E T H:

WHEREAS, Coburn is the Chairman, President and Chief Executive Officer of the
Corporation and the Bank;

WHEREAS, Coburn has notified the Employer that he wishes to resign from these
positions, effective September 19, 2008 (the “Resignation Date”), and the
parties have reached an arrangement as to such resignation, as evidenced in this
Agreement; and

WHEREAS, Coburn and the Bank are parties to that certain Salary Continuation
Agreement entered into effective as of June 23, 2005 (the “SERP Agreement”); and

WHEREAS, Coburn and the Bank are parties to that certain Endorsement Split
Dollar Agreement entered into effective as of June 23, 2005 (the “Split Dollar
Agreement”); and

WHEREAS, Coburn and the Bank are parties to that certain Amended Employment
Agreement entered into effective as of November 22, 2006 (the “2006 Agreement”);
and

WHEREAS, in recognition of Coburn’s years of service with the Employer, an
agreement has been reached between Coburn and the Employer concerning certain
matters as contained herein, and the Employer and Coburn hereby desire to set
forth the terms and conditions thereof in writing.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable considerations, the
receipt and sufficiency of which hereby are acknowledged, the Employer and
Coburn agree as follows:

1. RESIGNATION. Coburn hereby resigns from all positions or offices currently
held with the Employer. Coburn’s employment shall terminate on the Resignation
Date, and Coburn shall have no further authority as an employee or agent of the
Employer. Coburn specifically recognizes and agrees that this Agreement is a
full and complete resolution, settlement, and termination of any rights or
claims that Coburn may have had, or alleges to have had, to any further
employment with the Employer and its affiliates following the Resignation Date.

2. SALARY AND VACATION PAY. The Employer shall pay to Coburn his normal salary,
less normal deductions and withholdings, through the Resignation Date, and
agrees to provide further special payments and consideration to Coburn as set
forth below. The Employer also shall pay Coburn the amount of $56,730.77, less
normal deductions and withholdings, representing all accrued but unused vacation
calculated as of the Resignation Date. The Employer shall make the payment in a
single lump sum on the first regular payday following the date of this
Agreement.



--------------------------------------------------------------------------------

3. SPECIAL SEPARATION PAYMENTS. The Employer agrees to provide the following
consideration to Coburn based on his election of a Good Reason termination under
the 2006 Agreement:

(a) The Employer shall pay to Coburn his normal base salary of two hundred fifty
thousand dollars ($250,000.00), less normal deductions and withholdings, from
the Resignation Date through December 31, 2010. The Employer will make the
payment in a single lump sum in the amount of $570,138.89 on the six-month
anniversary of the date of the Resignation Date.

(b) The Employer shall pay Coburn an amount equal to the present value of the
Employer’s projected cost to maintain the Executive’s life and medical coverage
had Coburn’s employment not terminated, in accordance with Section 4.5(b) of the
2006 Agreement. The Employer shall make the payment in a single lump sum in the
amount of $17,162.73 on the six-month anniversary of the Resignation Date.

(c) The Employer shall pay Coburn an Early Termination Benefit as calculated
under Section 2.2.1 of the SERP Agreement in the amount of $243,417.00. The
Employer shall make the payment in a single lump sum on the six-month
anniversary of the Resignation Date. The parties agree to amend the SERP
Agreement as reflected in Exhibit A to this Agreement prior to the execution of
this Agreement.

(d) The Employer shall pay Coburn the amount accrued and expensed by the
Employer for the Split Dollar Agreement. The Employer shall make the payment in
a single lump sum of $102,443.00 on the first regular payday following the date
of this Agreement. In exchange, Coburn for himself and for Coburn’s
beneficiaries shall forfeit and disclaim any right to receive any death proceeds
under the Split Dollar Agreement.

(e) None of these payments shall be reduced by any compensation earned or
benefits provided as the result of employment of Coburn or the result of Coburn
being self-employed after the Resignation Date.

(f) All separation payments paid to Coburn under this section shall be subject
to applicable federal, state and local income taxes, payroll tax and other
withholdings required by law. Coburn agrees to report all such payments on his
income tax returns and to be responsible for all taxes on such payments,
including any accelerated tax, excise taxes, or interest charged under
Section 409A of the Internal Revenue Code, 26 U.S.C.A. § 409A, and accompanying
regulations.

4. MUTUAL RELEASE.

(a) Except for Coburn’s specific contractual rights and benefits under this
Agreement and except as prohibited by law, Coburn hereby releases, acquits,
quitclaims, and discharges the Employer, any subsidiaries or affiliates of the
Employer, and their respective successors and assigns, and the directors,
officers, associates, employees, agents, attorneys, benefit plans, and plan
administrators of all of said entities, and their respective successors and
assigns (collectively, the “Employer Releasees”), of and from any and all
actions, causes of action, claims,



--------------------------------------------------------------------------------

demands, damages, costs (including reasonable attorneys’ fees), loss of
services, expenses, and compensation, and for all consequential, compensatory,
actual, punitive, or liquidated damages, known or unknown, including those under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., on account
of, or in any way arising from the employment relationship between Coburn and
the Employer, and any and all collateral matters pertaining thereto, whether
directly, indirectly, or in any way connected with any Employer Releasee,
including all rights Coburn or the Coburn Releasees may have under the 2006
Agreement, the SERP Agreement and the Split Dollar Agreement. As part of the
consideration for this Agreement, Coburn agrees that, to the extent permitted by
law and except as otherwise required by law, neither Coburn nor any of his
heirs, legal representatives, or assigns will make or file any claim, charge, or
lawsuit, or cooperate voluntarily in any investigation, lawsuit, or legal or
administrative proceeding by any individual, entity, or agency, against or
involving any Employer Releasee, for or on account of any claim Coburn may have
or may have had against any Employer Releasee in connection with Coburn’s
employment relationship with the Employer, the matters referenced above, and/or
the cessation of Coburn’s employment with the Employer. Coburn further agrees
that, except as prohibited by law, Coburn will waive and release any and all
personal damages (including but not limited to damages relating to pain and
suffering, back pay, and compensatory and/or punitive damages) resulting from
any charge filed with or investigation conducted by the Equal Employment
Opportunity Commission or any other administrative agency in connection with
Coburn’s employment or any other relationship with the Employer.

Coburn understands and agrees that with respect to any rights or claims of
Coburn under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.
(the “Act”): (a) no rights or claims are waived by Coburn that may arise from an
event or transaction that occurs after the date this Agreement is executed by
Coburn; (b) Coburn has been advised in writing to consult with an attorney prior
to executing this Agreement; (c) Coburn has been advised that he has twenty-one
(21) days from his receipt of this Agreement, unless extended in writing by the
Employer, to consider the release provisions of this Agreement; (d) Coburn has
been advised that he has seven (7) days following his execution of this
Agreement to revoke the release provisions of this Agreement pertaining to any
right or claim under the Act; and (e) the release provisions of this Agreement
pertaining to any right or claim under the Act shall not become effective or
enforceable until the revocation period of seven (7) days following Coburn’s
execution hereof has expired (the “Effective Date”).

(b) Except for the Employer’s specific contractual rights and benefits under
this Agreement and except as prohibited by law, the Employer hereby releases,
acquits, quitclaims, and discharges Coburn, and his respective heirs, legal
representatives, or assigns (collectively, the “Coburn Releasees”), of and from
any and all actions, causes of action, claims, demands, damages, costs
(including reasonable attorneys’ fees), loss of services, expenses, and
compensation, and for all consequential, compensatory, actual, punitive, or
liquidated damages, known or unknown, on account of, or in any way arising from
the employment relationship between Coburn and the Employer, and any and all
collateral matters pertaining thereto, whether directly, indirectly, or in any
way connected with any Coburn Releasee. Provided however, the foregoing release
does not cover any claim for which Coburn could not demand indemnification,
reimbursement or payment pursuant to Section 2.4(b) of the 2006 Agreement. As
part of the consideration for this Agreement, Employer Releasees agree that, to
the extent permitted by law and except as otherwise required by law, they will
not make or file any claim, charge, or lawsuit, or cooperate voluntarily in any
investigation, lawsuit, or legal or administrative proceeding by any



--------------------------------------------------------------------------------

individual, entity, or agency, against or involving any Coburn Releasee, for or
on account of any claim Employer Releasees may have or may have had against any
Coburn Releasee in connection with Coburn’s employment relationship with the
Employer, the matters referenced above, and/or the cessation of Coburn’s
employment with the Employer.

5. STOCK OPTIONS.

(a) The Employer and Coburn recognize and agree that Coburn’s current
outstanding stock options are as set forth below:

 

Grant Date

   Exercise Price    Number Vested
Options

6/17/1999

   $ 6.6757    30,000.13

7/22/2005

   $ 9.7596    5,925.94

7/22/2005

   $ 9.7596    28,423.83

TOTAL

      64,349.89

(b) Nothing in this Agreement affects or expands upon Coburn’s rights in the
64,349.89 stock options, and any such rights shall be governed by the terms of
the underlying stock option grants.

6. STOCK. Nothing in this Agreement affects Coburn’s rights as the owner of
162,849 shares of the Bank’s stock.

7. SURVIVAL OF CERTAIN PROVISIONS OF 2006 AGREEMENT.

(a) The Employer and Coburn recognize and agree that Section 2.4 of the 2006
Agreement (along with any other necessary term to ensure the provision of the
benefit) shall survive the execution of this Agreement notwithstanding the
termination of Coburn’s employment.

(b) The Employer and Coburn recognize and agree that Article 6 of the 2006
Agreement shall survive the execution of this Agreement notwithstanding the
termination of Coburn’s employment.

(c) The Employer and Coburn recognize and agree that Article 7 of the 2006
Agreement shall survive the execution of this Agreement notwithstanding the
termination of Coburn’s employment; provided however, Section 7.1(a)1) is
amended to read: “The Executive covenants and agrees not to compete directly or
indirectly with the Employer for six months after September 19, 2008. For
purposes of this section –

 

  1) the term ‘compete’ means

(a) inducing or attempting to induce any person who was a customer of the
Employer on September 19, 2008 and any person who becomes a customer during the
six-month restricted period to seek financial products or services from another
financial institution.



--------------------------------------------------------------------------------

(b) inducing or attempting to induce any individual who was an employee of the
Employer on September 19, 2008 and any individual who becomes an employee during
the six-month restricted period to end the employment relationship.”

8. LEGAL FEE REIMBURSEMENT. The Employer shall reimburse Coburn for the
documented invoiced out-of-pocket fees and expenses reasonably incurred in
connection with this Agreement and the activities which followed the Settlement
Agreement entered into on August 18, 2008, by and between the Employer and the
Shareholder Group as defined in such agreement; provided however, that such
reimbursement shall not exceed thirty five thousand dollars ($35,000.00) in the
aggregate. Such invoices need not include any detail that may be deemed to waive
the attorney-client privilege between Coburn and his counsel. In accordance with
the foregoing, the Employer shall promptly, but in no event later than five
(5) business days after his request for reimbursement is made to the Employer,
reimburse Coburn for such fees and expenses.

9. DISCLOSURE OBLIGATIONS. Notwithstanding anything in this Agreement, the
Employer may make any disclosures in compliance with securities laws, rules, or
regulations or accounting principles, or standards or interpretations without
liability to Coburn; provided, however, that Coburn has approved the substance
of the disclosure before its issuance.

10. ENTIRE UNDERSTANDING/AMENDMENTS. Except as otherwise stated herein, this
Agreement contains the entire understanding between the Employer and Coburn as
to the matters contained herein, and no conditions precedent or subsequent exist
which are not contained herein. Except as stated herein, this Agreement replaces
and supersedes the SERP Agreement (as amended), the 2006 Agreement and the Split
Dollar Agreement. This Agreement may not be altered, amended, or revoked except
by a written agreement signed by both the Employer and Coburn.

11. BINDING EFFECT. The Employer and Coburn recognize and agree that this
Agreement is binding upon the Employer and Coburn and its/Coburn’s respective
heirs, representatives, successors, and assigns, as applicable. Coburn further
acknowledges that Coburn has carefully read this Agreement, which contains a
release, and knows and understands the contents hereof and voluntarily executes
the same as Coburn’s free act and deed, and that the terms of this Agreement are
contractual and not a mere recital.

12. SEVERABILITY. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were not contained herein.

13. SUCCESSORS AND ASSIGNS.

(a) This Agreement shall be binding upon the Employer and any successor to the
Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to Coburn, the Employer shall require any successor to all or
substantially all of the business or assets of the Employer expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Employer would be required to perform if no such succession had occurred.



--------------------------------------------------------------------------------

(b) This Agreement will inure to the benefit of and be enforceable by Coburn’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

(c) This Agreement is personal in nature. Without written consent of the other
parties, no party shall assign, transfer, or delegate this Agreement or any
rights or obligations under this Agreement, except as expressly provided herein.

14. HEADINGS. The headings appearing in this Agreement are for convenience only
and are not to be considered in interpreting this Agreement.

IN TESTIMONY WHEREOF, each the Corporation and the Bank have caused this
instrument to be executed under seal by its respective duly authorized officer,
and Coburn has hereunto set his hand, all effective as of the Effective Date.

 

CAPE FEAR BANK     JOHN CAMERON COBURN: By:   

/s/    James S. Mahan III

   

/s/    John Cameron Coburn

Its:    Chairman     John Cameron Coburn Date: September 22, 2008     Date:
September 19, 2008 CAPE FEAR BANK CORPORATION     By:   

/s/    Walter Lee Crouch, Jr.

    Its:    Chairman     Date: September 22, 2008    



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (the “Agreement”) is made and entered into by and among
Cape Fear Bank Corporation, a North Carolina corporation formerly known as Bank
of Wilmington Corporation (the “Corporation”), Cape Fear Bank, formerly known as
Bank of Wilmington, a bank chartered under North Carolina law and a wholly owned
subsidiary of the Corporation (the “Bank”), and John Cameron Coburn (“Coburn”).
The Corporation and the Bank are referred to in this Agreement individually and
together as the “Employer.”

W I T N E S S E T H:

WHEREAS, Coburn is the Chairman, President and Chief Executive Officer of the
Corporation and the Bank;

WHEREAS, Coburn has notified the Employer that he wishes to resign from these
positions, effective September 19, 2008 (the “Resignation Date”), and the
parties have reached an arrangement as to such resignation, as evidenced by a
Resignation Agreement; and

WHEREAS, Coburn and the Bank are parties to that certain Salary Continuation
Agreement entered into effective as of June 23, 2005 (the “SERP Agreement”); and

WHEREAS, Coburn’s termination of employment for Good Reason is an Early
Termination as defined in Section 1.7 of the SERP Agreement; and

WHEREAS, upon Coburn’s Early Termination, the SERP Agreement provides that
Coburn would be entitled to monthly benefits beginning on January 1, 2021; and

WHEREAS, Coburn and the Bank wish to amend the SERP Agreement so as to permit an
accelerated lump sum payment of the Early Termination Benefit as a condition of
the Resignation Agreement; and

WHEREAS, IRS Notice 2007-86 permits the parties to amend the SERP Agreement to
accelerate the payment of the benefit into 2009 and to change the form of
benefit from installments to a lump sum payment without causing such amendment
to violate the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable considerations, the
receipt and sufficiency of which hereby are acknowledged, the Employer and
Coburn agree as follows:

1. Section 2.2 of the SERP Agreement is hereby amended to permit payment of the
Early Termination Benefit in a lump sum on the first day of the seventh month
after the Resignation Date.

2. In all other respects, the SERP Agreement remains unchanged.



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, each the Corporation and the Bank have caused this
instrument to be executed under seal by its respective duly authorized officer,
and Coburn has hereunto set his hand, all effective as of September 19, 2008.

 

CAPE FEAR BANK     JOHN CAMERON COBURN: By:   

/s/    James S. Mahan III

   

/s/    John Cameron Coburn

Its:    Chairman     John Cameron Coburn CAPE FEAR BANK CORPORATION     By:   

/s/    Walter Lee Crouch, Jr.

    Its:    Chairman    